UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 8, 2010 BIOPACK ENVIRONMENTAL SOLUTIONS INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 0-29981 (Commission File Number) 91-2027724 (IRS Employer Identification No.) Room 1302, 13/F, Enterprise Centre, 4 Hart Avenue, Tsim Sha Tsui, Kowloon, Hong Kong (Address of principal executive offices and Zip Code) +852.3586.1383 Registrant's telephone number, including area code Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers Compensatory Arrangements of Certain Officers. (b)On July 8, 2010, Jack Ma resigned as a director of our company, as a director of Starmetro Group Limited (our subsidiary) and as a director of Biopack Environmental Limited (a subsidiary of Starmetro Group Limited).Mr. Ma informed us that his resignation was not due to any disagreement with our company but was rather due to his retirement. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BIOPACK ENVIRONMENTAL SOLUTIONS INC. By:/s/ Gerald Lau Gerald Lau President and a Director Dated: July 9, 2010 3
